MEMORANDUM OPINION
No. 04-05-00684-CV
Albert Carl FINKE,
Appellant
v.
Merci Elizabeth FINKE,
Appellee
From the 166th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CI-06195
Honorable O. Rene Diaz , Judge Presiding



PER CURIAM


Sitting: Karen Angelini , Justice
  Sandee Bryan Marion , Justice
  Phylis J. Speedlin , Justice


Delivered and Filed: June 21, 2006


DISMISSED
 Appellant has filed a motion to dismiss this appeal, stating that the parties have settled their dispute. Appellee has not
opposed the motion. Therefore, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a). Costs of the
appeal are taxed against appellant. See id. 42.1(d).
       PER CURIAM